EXHIBIT 10.2

PROFESSIONAL SERVICES AGREEMENT

This PROFESSIONAL SERVICES AGREEMENT (this “Agreement”) is entered into as of
August 1, 2019 (“Effective Date”), by and between WisdomTree Investments, Inc.,
a Delaware corporation with principal offices at 245 Park Avenue, 35th Floor,
New York, NY 10167 (the “Company”), and David Abner (the “Service Provider”).

WHEREAS, the Company, through its subsidiaries and affiliates, is a global asset
manager and sponsor of exchange-traded products (“ETPs”);

WHEREAS, the Service Provider has extensive experience in capital markets and
the development and related execution of ETPs; and

WHEREAS, the Company seeks to benefit from the Service Provider’s expertise and
desires to engage the Service Provider as an independent contractor to advise,
and the Service Provider is willing to advise, the Company and its subsidiaries
or affiliates with respect to the Company’s product development and launch of
certain products and other matters on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

1.    Services.

(a)    The Company hereby engages the Service Provider as an independent
contractor to provide the services described in Schedule A to this Agreement
(the “Services”) on behalf of the Company (or any of its subsidiaries or
affiliates as requested by the Company). Any changes or addendum to this
Agreement or Schedule A and any additional services not listed in this Agreement
(including in Schedule A) must be approved in a writing signed by the parties
(with any such additional services being subject to the terms and conditions of
this Agreement).

(b)    The Service Provider shall provide the Services in a diligent, competent
and professional manner, in furtherance of the best interests of the Company.
The Company shall express its general expectations with respect to the Services
being provided, and the Service Provider alone shall determine the method,
details, manner and means of the Services, including, but not limited to, the
time and place the Service Provider performs the Services. The Company does not
have the right to and will not direct or supervise the Service Provider, though
the Company may determine in its own discretion whether or not to adopt or
otherwise implement the recommendations or other results of the Services. The
Company will not direct or limit the Service Provider’s hours, schedule, time
off or other similar activities.

(c)    The Company acknowledges that the Service Provider is not providing (and
will not be required to provide) the Services exclusively to the Company, and
that the Service Provider may provide services similar to the Services to other
parties as long as the Service Provider’s provision of such services to other
parties does not interfere with the Service Provider’s performance under this
Agreement; provided, however, to avoid any conflicts of interest, the Service
Provider agrees that, during the term of this Agreement, he shall not perform
work for any other person or entity on any project for which the Service
Provider has been engaged by the Company to provide Services, except as mutually
agreed in writing by the Company and the Service Provider. In furtherance of the
foregoing, to the extent there is a conflict in time committed by the Service
Provider to the Company and to that of another client, the Service Provider
agrees to prioritize the Services to the Company. The Service Provider
represents that, during the term of this Agreement, he will not accept any
outside employment with any party, but the Service Provider may provide
consulting services, including services similar to the Services, to other
parties in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------

2.    Term of Agreement. Unless this Agreement and the Services are earlier
terminated pursuant to Section 4 below, this Agreement shall become effective on
the Effective Date and shall continue in full force and effect for a period of
twelve (12) months from the Effective Date, through July 31, 2020. Any extension
of the term of this Agreement will be subject to the mutual written agreement of
the parties.

3.    Compensation; Fees. In consideration of the provision of the Services to
be rendered by the Service Provider and the rights granted to the Company under
this Agreement, the Company shall pay the Service Provider as follows:

(a)    Monthly Fee. The Company shall pay the Service Provider a fee of
$27,083.33 per month, payable monthly in arrears (and prorated for partial
calendar months). Payment will be made based on monthly invoices submitted by
the Service Provider to the Company and the Company will pay the Service
Provider’s invoices no later than fifteen (15) business days from its receipt of
such invoices. All payments made by the Company shall be made in U.S. dollars.
The Company’s aforesaid payment obligation is conditioned on its receipt from
the Service Provider of a properly completed IRS Form W-9.

(b)    Expense Reimbursement. The Company shall reimburse the Service Provider
for all reasonable out-of-pocket travel expenses incurred by the Service
Provider in connection with his delivery of the Services (e.g., airfare, lodging
and meals while travelling, in each case in accordance with the Company’s travel
and expense reimbursement guidelines). The Company shall make such
reimbursements of the Service Provider’s travel-related expenses following the
completion of the applicable Service to which such travel relates, based on
invoices provided by the Service Provider. No other expenses shall be reimbursed
by the Company unless specifically agreed to in writing by the Company in
advance of the incurrence thereof by the Service Provider. All other expenses
incurred by the Service Provider in the provision of the Services shall be borne
by the Service Provider.

(c)    Success Fee. Following completion of the delivery of the Services to the
Company’s satisfaction, the Service Provider may be eligible to receive a bonus
or success fee (the “Success Fee”). However, the decision to provide any Success
Fee and the amount and terms thereof shall be in the sole and absolute
discretion of the Company.

(d)    The Service Provider acknowledges that he will receive an IRS Form
1099-MISC from the Company, and that he shall be solely responsible for all
federal, state, and local taxes, as set forth in Section 5(b).

4.    Termination; Non-Competition.

(a)    This Agreement may be terminated at any time during the term, without
liability to either party, as follows: (i) upon mutual consent of the parties;
(ii) by either party for any reason or no reason upon at least ninety
(90) calendar days’ prior written notice to the other party, with the date of
termination to be the date specified in such notice, which date shall be at
least ninety (90) calendar days after the date such notice is deemed given as
provided in Section 13(b), and provided that neither party may provide written
notice of termination to the other party pursuant to this Section 4(a)(ii) prior
to November 4, 2019; (iii) immediately by either party if the other party is in
breach of any material term or condition of this Agreement and such breach has
not been cured, to the extent curable, within ten (10) days of the provision of
written notice thereof by the aggrieved party to the breaching party;
(iv) immediately by the Company, if the Service Provider is convicted of a
crime, engages in serious misconduct in connection with the performance of the
Services or is accused of conduct such that the Company believes in good faith
that continuing its association with the Service Provider would bring the
Company into disrepute or otherwise damage the Company’s business, brand or
prospects; or

 

2



--------------------------------------------------------------------------------

(v) immediately by either the Company or the Service Provider, if the other
party: (A) terminates its business activities or becomes insolvent; (B) admits
in writing of its inability to pay its debts as they mature; (C) makes an
assignment for the benefit of creditors; or (D) becomes subject to direct
control of a trustee, receiver or similar authority. Notwithstanding anything
herein to the contrary, if this Agreement is terminated by the Service Provider,
then to the extent requested by the Company, he shall honor all prior
commitments for speaking engagements and events that have, prior to the date of
such termination, been scheduled and confirmed by the Company and the Service
Provider for dates which follow the termination date, unless otherwise agreed to
by the parties in writing, and, in such circumstances, the Company will pay the
Service Provider his fee under this Agreement until such time as the Service
Provider has completed the foregoing Services. Sections 5 (Independent
Contractor) through and including Section 13 (Miscellaneous) shall survive the
expiration or termination of this Agreement.

(b)    For a period of ninety (90) calendar days after the date of termination
of this Agreement, the Service Provider shall not engage or participate,
directly or indirectly, whether as an officer, director, employee, partner,
consultant, holder of an equity or debt investment, lender, or in any other
manner or capacity (collectively, “Participate”) in the affairs of any entity
that engages in, or as a result of the Service Provider’s engagement or
participation would engage in, activities relating to crypto-currency products
or products integrating the use of blockchain technology (“Prohibited
Activity”), unless (i) such entity engages in activities other than the
Prohibited Activity and (ii) the Service Provider does not Participate in the
Prohibited Activity of such entity.

5.    Independent Contractor.

(a)    It is expressly understood and agreed that the Service Provider is an
independent contractor, that the Service Provider shall not be deemed to be the
agent or employee of the Company or of any of its subsidiaries or affiliates for
any purpose whatsoever, and that the Service Provider is not hereby granted any
right or authority to assume or create any obligation or liability express or
implied on behalf of or in the name of the Company or to bind the Company in any
manner or thing whatsoever. The Service Provider has no authority (and shall not
hold himself out as having authority) to bind the Company and shall not make any
agreements or representations on the Company’s behalf without the Company’s
prior written consent. Nothing in this Agreement shall be construed as creating
an employer-employee relationship, or as a guarantee of a future offer of
employment, or any association, partnership, joint venture or agency
relationship between the Service Provider and the Company for any purpose.

(b)    Both parties acknowledge that the Service Provider is not an employee of
the Company or any of its subsidiaries or affiliates for state or federal tax
purposes, that the Service Provider shall be solely responsible for all taxes,
withholdings and other statutory, regulatory or similar obligations in respect
of the payments made by the Company to the Service Provider under this Agreement
(including, but not limited to, those relating to Social Security, workers’
compensation, disability insurance, unemployment compensation coverage, income
taxes, etc.). Without limiting the foregoing, neither the Service Provider, nor
anyone acting on his behalf, shall be eligible to participate in any of the
Company’s employee benefit programs, fringe benefits, group insurance
arrangements or similar plans offered by the Company or any of its subsidiaries
or affiliates to their respective employees. In addition, neither the Service
Provider, nor anyone acting on his behalf, shall be entitled to unemployment
benefits in the event this Agreement terminates, or workers’ compensation
benefits from or on behalf of the Company in the event the Service Provider or
such person is injured in any manner while performing the Services hereunder,
even if the Service Provider or such other person is determined to be a common
law or statutory employee of the Company or any of its subsidiaries or
affiliates. Any persons engaged by the Service Provider in connection with the
performance of the Services shall be the Service Provider’s employees or
contractors and the Service Provider shall be fully responsible for them and
indemnify the Company against any claims made by or on behalf of any such
employee or contractor.

 

3



--------------------------------------------------------------------------------

(c)    The Service Provider agrees to comply with all applicable federal, state,
local and foreign laws, rules, and regulations, including but not limited to
laws, rules and regulations pertaining to fair and ethical business practices,
insider trading, and avoiding harassment in the workplace.

6.    Confidentiality.

(a)    The Service Provider acknowledges that during the term of this Agreement,
the Service Provider will have access to and become acquainted with
confidential, sensitive and proprietary and/or trade secret information
belonging to the Company, its subsidiaries and affiliates (“Confidential
Information”). The Service Provider acknowledges that information may be
Confidential Information even though not expressly stamped or identified as
such, and the Service Provider shall treat all information in the general
categories identified above as Confidential Information. The Service Provider
further acknowledges and agrees that Confidential Information is highly
confidential, is valuable to the Company, is the sole property of the Company,
and that the protection and preservation of Confidential Information by the
Service Provider is absolutely vital to the continued success of the business of
the Company, its subsidiaries and affiliates. Accordingly, without the prior
written consent of the Company, the Service Provider shall not disclose, reveal,
or divulge to any person any Confidential Information or trade secrets of the
Company, directly or indirectly, in whole or in part, or use them in any way,
except in the course of the Service Provider’s engagement under this Agreement
in the performance of the Services. The Service Provider agrees to notify the
Company immediately in the event he becomes aware of any loss or unauthorized
disclosure of any Confidential Information. Any Confidential Information that is
developed by the Service Provider in connection with the Services, including but
not limited to any Works (as provided in Section 8), shall be subject to the
terms and conditions of this Section 6.

(b)    Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
subpoena or the valid order of a court of competent jurisdiction or an
authorized government agency, provided that such disclosure does not exceed the
extent of disclosure required by such subpoena, law, regulation, or order. The
Service Provider agrees to provide written notice of any such subpoena or order
to an authorized officer of the Company within two (2) business days of
receiving such subpoena or order, but in any event sufficiently in advance of
making any disclosure to permit the Company to contest the subpoena or order or
seek confidentiality protections, as determined in the Company’s sole discretion
and at its sole expense. Notwithstanding any other provision of this Agreement,
the Service Provider will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:
(i) is made: (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (y) solely for
the purpose of reporting or investigating a suspected violation of law; or
(ii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(c)    The Service Provider acknowledges that during the term of this Agreement,
the Service Provider may become aware of material, non-public information
regarding the Company and that applicable securities laws may prohibit
purchasing or selling the Company’s common stock while in possession of such
information or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. The Service Provider agrees that Service
Provider and his affiliates will not purchase or sell any securities of the
Company while in possession of such information in a manner that violates
applicable law.

7.    Return of Company Property. Upon termination (for any reason) of the
Service Provider’s engagement and of this Agreement, or at any other time the
Company demands, the Service Provider shall deliver promptly to the Company (or
destroy upon written request from the Company in its sole discretion) all
property, materials and documentation (whether in tangible or electronic,
digital, magnetic or other form) relating to or belonging to the Company, its
subsidiaries and affiliates, including without limitation, all memoranda, notes,
records, reports, manuals, customer/client lists, employee lists, referral
source lists, vendor

 

4



--------------------------------------------------------------------------------

service lists, software programs, and any other documents, whether or not of a
confidential nature, belonging to the Company, including all copies of such
materials which the Service Provider may then possess or have under the Service
Provider’s control (collectively, “Company Property”). Such Company Property
includes all deliverables provided by the Service Provider in connection with
his provision of Services hereunder (whether complete or incomplete) and any
materials provided to the Service Provider by the Company. The Service Provider
further agrees that upon expiration or termination (for any reason) of the
Service Provider’s engagement and this Agreement, the Service Provider shall not
retain any document, data or other materials containing or pertaining to
Confidential Information or Company Property, and shall permanently erase all
Confidential Information and Company Property from the Service Provider’s
computer systems. Upon the request of the Company, the Service Provider will
certify in writing to the Company that the requirements of this Section 7 have
been complied with.

8.    Ownership of Works. All artwork, articles, materials, memoranda, reports,
research, improvements or any other works, created or developed by the Service
Provider (or on behalf of the Service Provider) pursuant to the Service
Provider’s engagement by the Company, including, but not limited those listed in
Schedule A (whether alone or in conjunction with any other person, and
regardless of form) (collectively, the “Works”) shall be the sole, exclusive and
absolute property of the Company for any and all purposes whatsoever, and the
Service Provider hereby irrevocably assigns to the Company all of the Service
Provider’s right, title and interest in and to the Works (including, without
limitation, any copyright, trademark, patent or other intellectual property
right therein). The Service Provider further agrees that the Service Provider
does not have, will not claim to have and will not attempt to register in his
own name any right, title or interest of any kind or nature whatsoever in or to
such Works. Any assignment of copyrights in the Works under this Agreement
includes all rights of paternity, integrity, disclosure, and withdrawal and any
other rights that may be known as “moral rights” (collectively, “Moral Rights”).
The Service Provider hereby irrevocably waives, to the extent permitted by
applicable law, any and all claims he may now or hereafter have in any
jurisdiction to any Moral Rights with respect to the Works. To the extent
applicable, each such Work shall be deemed a “work made for hire” under the
United States Copyright Act and other applicable copyright laws, and the Service
Provider further agrees to execute any and all documents reasonably required by
the Company in order to evidence or perfect the Company’s ownership of such
Works, and the copyrights, trademarks, patents or other intellectual property
rights therein, in each case without additional compensation. In addition to its
other rights, the Company shall have the exclusive right to register with the
United States Copyright Office, United States Patent and Trademark Office and
similar agencies worldwide the copyright, patent, trademark, trade secret or
similar right in all such Works in its name in accordance with the requirements
of applicable law.

9.    Use of the Service Provider’s Name, Likeness and Information. The Service
Provider hereby grants to the Company, its subsidiaries and affiliates, and each
of their respective direct and indirect successors, licensees, and assigns, the
right during the term of this Agreement to use the Service Provider’s name, and
image, likeness, biographical and professional information in the form which the
Service Provider provides to the Company from time-to-time, and any other
relevant factual information about the Service Provider that is publicly
available, solely in connection with the Services and deliverables of the
Service Provider hereunder. The Company and each of its wholly-owned
subsidiaries (each, a “WisdomTree Entity,” and collectively, the “WisdomTree
Entities”) shall be entitled to identify the Service Provider as a “Senior
Advisor.” For purposes of clarity, the grant in this Section 9 includes the
right of the Company and the WisdomTree Entities, and each of their successors
and assigns, during the term of this Agreement, to refer to the Service
Provider, including as a “Senior Advisor,” in information on the Company’s and
any WisdomTree Entity’s website and written materials, including marketing
materials (which may include references in blogs or other social media
accounts), including, without limitation, in the context of the Company’s and
any WisdomTree Entity’s advisor solutions program (or successor program)
provided to third-party financial advisers and/or other persons or entities.

 

5



--------------------------------------------------------------------------------

10.    Representations and Warranties.

(a)    The Service Provider hereby represents and warrants to the Company that:
(i) he has the right, power and authority to enter into this Agreement, to grant
the rights granted herein and to perform fully all of his obligations in this
Agreement; (ii) when executed and delivered by the Service Provider, this
Agreement will constitute the legal, valid and binding obligation of the Service
Provider, enforceable against the Service Provider in accordance with its terms;
(iii) the Service Provider’s entering into this Agreement with the Company and
his performance of the Services do not and will not conflict with or result in
any breach or default under any other agreement to which the Service Provider is
subject; (iv) the Service Provider has the required skill, experience, and
qualifications to perform the Services, which shall be performed in a
professional and workmanlike manner in accordance with generally recognized
industry standards for similar services (including using reasonable care to
check the accuracy of the facts and statements included in materials provided in
connection with the Services) and the Service Provider shall devote sufficient
time and/or resources to ensure that the Services are performed in a timely and
reliable manner; (v) the Service Provider shall perform the Services in
compliance with all applicable federal, state, and local laws and regulations;
(vi) the Service Provider will not transmit any harmful or malicious code,
files, scripts, agents, programs or the like in connection with the Services, to
the extent any deliverables are provided electronically; (vii) the Company will
receive good and valid title to all deliverables and results of the Services,
including all Works, free and clear of all encumbrances and liens of any kind;
and (viii) all deliverables and results of the Services, including all Works,
(x) are and shall be the Service Provider’s original work (except for material
in the public domain or provided by the Company) and do not and will not violate
or infringe upon the intellectual property right or any other right whatsoever,
including any copyright, trademark, patent, trade secret, right of publicity or
privacy, of any person, firm, corporation, or other entity, and (y) do not
contain unlawful matter or any materials that the Service Provider is under an
obligation to keep confidential.

(b)    The Company hereby represents and warrants to the Service Provider that:
(i) it has the requisite corporate right, power, and authority to enter into
this Agreement and to perform its obligations hereunder; (ii) the execution of
this Agreement by its representative whose signature is set forth at the end
hereof has been duly authorized by all necessary corporate action; and
(iii) when executed and delivered by the Company, this Agreement will constitute
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

11.    Indemnification.

(a)    The Service Provider agrees to and shall indemnify, defend, and hold
harmless the Company, its subsidiaries and affiliates, and its and their
respective then-current and former officers, directors, shareholders,
affiliates, employees, agents, successors and assigns, against any and all
third-party costs, claims, demands, suits, actions, causes of action,
liabilities, losses, and expenses (including without limitation reasonable
attorneys’ fees) (collectively, “Claims”) arising from (i) the Service
Provider’s breach of any obligation or representation under this Agreement;
(ii) any gross negligence or willful misconduct of the Service Provider or his
agents, contractors, or employees; and/or (iii) the Service Provider’s
unapproved, unauthorized or improper use of Company Property (including any
Confidential Information).

(b)    The Company agrees to and shall indemnify, defend, and hold harmless the
Service Provider against any and all third-party Claims arising from (i) the
Company’s breach of any obligation or representation under this Agreement;
and/or (ii) the gross negligence or willful misconduct of the Company.

12.    Equitable Relief. The Service Provider hereby acknowledges and agrees
that, in the event that the Service Provider violates any provision of Section 6
(Confidentiality), Section 7 (Return of Company Property) or Section 8
(Ownership of Works) of this Agreement, the Company will be without an adequate
remedy at law and, accordingly, will be entitled to seek to enforce such
restrictions by temporary or permanent injunctive or other mandatory relief in
any action or proceeding, without the necessity of posting bond, and without
prejudice

 

6



--------------------------------------------------------------------------------

to any other remedies which it may have at law or in equity in such
circumstances. The Service Provider further agrees that in the event of any
unauthorized publication by the Service Provider of Confidential Information,
the Company shall automatically own the copyright in such publication.

13.    Miscellaneous.

(a)    Assignment. This Agreement is personal to the Service Provider and the
Service Provider shall not assign or otherwise transfer any of his rights, or
delegate, subcontract, or otherwise transfer any of his obligations or
performance, under this Agreement without the Company’s prior written consent.
Any purported assignment, delegation, or transfer in violation of the foregoing
shall be deemed null and void. The Company may freely assign its rights and
delegate its obligations under this Agreement at any time to (i) an entity that
acquires a majority ownership interest in the Company or substantially all of
the Company’s business or assets, whether by merger, reorganization,
acquisition, sale or otherwise; or (ii) any of its subsidiaries or affiliates.
Subject to the limits on assignment stated above, this Agreement will inure to
the benefit of, be binding on, and be enforceable against each of the parties
hereto and their respective successors and permitted assigns.

(b)    Notices. All notices under this Agreement shall be in writing and shall
be delivered (i) personally, (ii) by certified or registered mail, (iii) by a
nationally recognized overnight courier (for example and not by way of
limitation: Federal Express, United Parcel Service), or (iv) by email (with
confirmation of transmission), in each case addressed to the party to receive
the same at its address identified below its signature on the signature page
hereto, or such other address as the party to receive the same shall have
specified by written notice to the other party given in the manner provided for
in this Section 13(b). All such notices so addressed shall be deemed given
(i) when delivered, if delivered personally to the intended recipient or if sent
by e-mail and a confirmation of receipt is obtained, (ii) one business day after
sending, if sent by a nationally recognized courier service with signature
required for delivery, or (iii) three (3) business days after being mailed, if
sent by certified or registered mail, postage prepaid, return receipt requested.
Day-to-day communications made in the context of the provision and receipt of
the Services in the ordinary course shall not be deemed “notices” under this
Section 13(b) and may be made by e-mail.

(c)    Construction; Severability. Notwithstanding any rules of construction to
the contrary, no terms, provisions or conditions of this Agreement shall be
construed against any party hereto by virtue of the drafting or preparing of
this instrument by such party or its or his attorney. Any ambiguity or
uncertainty existing herein shall not be interpreted or construed against any
party hereto. If any term or provision of this Agreement is determined to be
invalid, illegal or unenforceable in any jurisdiction by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the
greatest extent possible.

(d)    No Waiver. No act, delay or omission done, suffered or permitted by one
party or its subsidiaries, affiliates, delegates or assignees shall be deemed to
waive, exhaust or impair any right, remedy or power of such party hereunder, or
to relieve the other party from the full performance of this Agreement, no
waiver by any party of any right or remedy under this Agreement shall be deemed
to be a waiver of any other or subsequent right or remedy under this Agreement,
and no waiver of any term, covenant or condition of this Agreement shall be
valid unless in writing and signed by the party waiving such term, covenant or
condition.

(e)    Entire Agreement; Amendment. This Agreement and Schedule A set forth the
entire understanding of the parties with respect to the subject matter hereof,
and no statement, representation, warranty or covenant has been made by either
party except as expressly set forth herein. This Agreement supersedes and
cancels all prior and contemporaneous understandings agreements between the
parties, whether written or oral, relating to the Services of the Service
Provider. No amendment or alteration of the terms of this Agreement shall be
valid unless made in writing and signed by both parties.

 

7



--------------------------------------------------------------------------------

(f)    Governing Law; Venue. This Agreement shall be construed and interpreted
under the internal laws of the State of New York without giving effect to any
choice or conflict of law principles. Each party irrevocably submits to the
exclusive jurisdiction of the appropriate federal and state courts located in
the City and County of New York in any legal suit, action, or proceeding arising
out of or related to this Agreement.

(g)    Counterparts. This Agreement may be executed in multiple counterparts and
by electronic (.pdf) signature, each of which shall be deemed an original and
all of which together shall constitute one instrument.

[remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the Effective Date.

 

WISDOMTREE INVESTMENTS, INC.      By:  

/s/ Peter M. Ziemba

    

/s/ David Abner

Name:   Peter M. Ziemba      David Abner, individually Title:  

Executive Vice President and

Chief Administrative Officer

    

 

9